        Case: 3:17-cv-00549-wmc Document #: 60 Filed: 12/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

JOSEPH BROWN, LOUIS WEISBERG,
and STEPHANIE LOSSE,

        Plaintiffs,                                       Case No. 17-cv-549-wmc

   v.

JEFFREY L. KEMP, CHARLES SIMONO,
MARK FRUEHAUF, ANGELINE E. WINTON,
KIMBERLY LAWTON, KELLY MCKNIGHT,
MARTHA MILANOWSKI, WILLIAM NORINE,
ANGELA L. BERANEK, BRUCE R. POQUETTE,
MATTHEW TINGSTAD, MICHAEL NIESKES,
SCOTT K. WALKER, BRAD D. SCHIMEL,
CATHY L. STEPP, and TODD A. SCHALLER,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Jeffrey L. Kemp, Charles Simono, Mark Fruehauf, Angeline E. Winton,

Kimberly Lawton, Kelly McKnight, Martha Milanowski, William Norine, Angela L.

Beranek, Bruce R. Poquette, Matthew Tingstad, Michael Nieskes, Scott K. Walker,

Brad D. Schimel, Cathy L. Stepp, and Todd A. Schaller against plaintiffs Joseph

Brown, Louis Weisberg, and Stephanie Losse dismissing this case.




        s/ K. Frederickson, Deputy Clerk                  December 10, 2020
        Peter Oppeneer, Clerk of Court                         Date
